      Case 1:18-cv-04476-LJL-SLC Document 259 Filed 12/10/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                               Plaintiffs,
                                                            CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
       against
                                                                        DISCOVERY ORDER
THE CITY OF NEW YORK, et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

                                             I.   INTRODUCTION

       Plaintiffs, a union (Local 3621, EMS Officers Union, DC-37, AFSCME, AFL-CIO (“Local

3621”)) and two employees of the New York City Fire Department (“FDNY”) bring this putative

class action against the City of New York (the “City”), the FDNY, the Department of Citywide

Administrative Services (“DCAS”), and several John and Jane Does (collectively, “Defendants”),

alleging that employees in the FDNY’s Emergency Medical Services Bureau (“EMS”) who seek

promotions above the rank of lieutenant are subject to disparate treatment and disparate impact

based on impermissible considerations. Plaintiffs assert claims under 42 U.S.C. §§ 1981 and 1983,

and the New York State and New York City Human Rights Laws. (ECF Nos. 1 ¶¶ 1, 4; 26 at 2–3).

       Before the Court are two discovery disputes. First, Defendants oppose the Court’s sealing

of their letter filed at ECF No. 247 (“Defendants’ Dec. 3 Letter”). (ECF No. 251). Second, Plaintiffs

move for reconsideration of the Court’s December 9, 2020 Order (ECF No. 257 (the “Dec. 9

Order”)) that granted in part Defendants’ motion to compel the testimony of Vincent Variale (ECF

No. 241 (“Defendants’ Motion to Compel”)) and denied Plaintiffs’ cross motion for a protective
      Case 1:18-cv-04476-LJL-SLC Document 259 Filed 12/10/20 Page 2 of 9




order for Plaintiff Mascol’s prior disciplinary history (ECF No. 242(“Plaintiffs’ Cross-Motion”).

(ECF No. 258 (“Plaintiffs’ Reconsideration Motion”)).

       For the reasons set forth below, Defendants’ opposition to the sealing of Defendants’ Dec.

3 Letter is GRANTED IN PART and DENIED IN PART to the extent that certain portions of

documents relating to Plaintiff Mascol’s disciplinary history will remain redacted (as set forth

further below), and Plaintiffs’ Reconsideration Motion is DENIED.

                                          II.   DISCUSSION

               A. Motion to Seal

       At the outset, the Court notes that both parties have abandoned adherence to this Court’s

rules regarding the form of discovery motions, procedures related motions to seal, and page

limits. See Sections I.G, II.C., Individual Practices of Sarah L. Cave, U.S. Mag. J., available at

www.nysd.uscourts.gov/hon-Sarah-l-Cave. The parties’ papers regarding the opposition to seal

Defendants’ Dec. 3 Letter impermissibly included unauthorized sur-reply, and sur-sur-reply

arguments regarding Defendants’ Motion to Compel and Plaintiffs’ Cross-Motion, rather than

focusing on the sealing standard. Plaintiffs also incorrectly stated that the Court “sealed all

papers related to Plaintiffs’ cross motion for a protective order.” (ECF No. 258 at 9). The Court

granted the sealing of one document — Defendants’ Dec. 3 Letter – pending a decision on

Plaintiffs’ Cross-Motion. (See ECF No. 248). The Court denied that motion in the Dec. 9 Order,

and the Court now turns to the issue of sealing.

                  1. Legal standards

       “There is a common-law and First Amendment right of public access to judicial

documents.” Valassis Commc’ns, Inc. v. News Corp., No. 17 Civ. 7378 (PKC), 2019 WL 10984156,


                                                   2
      Case 1:18-cv-04476-LJL-SLC Document 259 Filed 12/10/20 Page 3 of 9




at *1 (S.D.N.Y. Mar. 11, 2019) (citing Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 115 (2d

Cir. 2006)).   A court may seal documents “if specific, on the record findings are made

demonstrating that closure is essential to preserve higher values and is narrowly tailored to serve

that interest.” Lugosch, 435 F.3d at 120.

       The Court is required to weigh the competing interests against access, including “the

degree of judicial reliance on the document in question and the relevance of the document's

specific contents to the nature of the proceeding.” Newsday LLC v. Cty. of Nassau, 730 F.3d 156,

166–67 (2d Cir. 2013). The Court also considers “the privacy interests of those resisting

disclosure.” Lugosch, 435 F.3d at 120. “Financial records of a wholly owned business, family

affairs, illnesses, embarrassing conduct with no public ramifications, and similar matters will

weigh more heavily against access than conduct affecting a substantial portion of the public.”

United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995).

                   2. Application

       Defendants’ Dec. 3 Letter asserted arguments in further support of their Motion to

Compel, and in opposition to Plaintiffs’ Cross-Motion.        (ECF No. 247).    In relevant part,

Defendants argued that Plaintiff Renae Mascol’s prior disciplinary was relevant and discoverable,

and described some details of that history. (Id. at 3).

       The same day, Plaintiffs filed a request to seal Defendants’ Dec. 3 Letter on the ground

that it improperly included “the very information that Plaintiffs seek a protective order for,”

namely the assertions about Mascol’s disciplinary history. (ECF No. 248). Plaintiffs asked that

Defendants’ Dec. 3 be sealed until the Court resolved Plaintiffs’ Cross-Motion. (Id.) The Court




                                                 3
      Case 1:18-cv-04476-LJL-SLC Document 259 Filed 12/10/20 Page 4 of 9




granted Plaintiffs’ request and limited access to Defendants’ Dec. 3 Letter to the Court and the

parties to the action. (ECF No. 248).

       On December 7, 2020, Defendants filed an opposition to Plaintiffs’ motion to seal

Defendants’ Dec. 3 Letter. (ECF No. 251). Defendants argued that references to Mascol’s

disciplinary history should not be sealed because the information “goes directly to the heart of

this case: the reasons why plaintiff was not promoted and/or eligible for promotion in the years

2014–2016, and whether plaintiff is an appropriate representative for the putative class.” (Id. at

2). Defendants submit that Mascol has put her performance record at issue in this case and has

thus “waived her right to privacy in any relevant records related to that performance.” (Id.)

       On December 9, 2020, Plaintiffs filed a reply in support of their motion to seal information

relating to Mascol’s disciplinary history, which also includes the Reconsideration Motion analyzed

below. (ECF No. 258). Plaintiffs contested the relevance of Mascol’s disciplinary history and

further addressed the merits of their Cross-Motion, ignoring both the fact that the Court had

already denied the Cross-Motion and the separate question of what information should be

maintained under seal in light of the Court’s Dec. 9 Order. (Id.)

       For the reasons set forth in the Dec. 9 Order, Mascol’s disciplinary history at EMS is

relevant and discoverable. (ECF No. 257). The Court was not asked to, nor did it, make any

finding as to the admissibility of the information at issue or as to the merits of what the

documents demonstrate, questions that are not at all ripe at this stage of the litigation. Morelli

v. Alters, No. 19 Civ. 10707 (GHW), 2020 WL 6508858, at *4 (S.D.N.Y. Nov. 5, 2020) (“Information

within [the] scope of discovery need not be admissible in evidence to be discoverable.” (quoting

Fed. R. Civ. P. 26(b)(1))); see also 9A Charles Alan Wright & Arthur R. Miller, Fed. Practice and P.


                                                 4
      Case 1:18-cv-04476-LJL-SLC Document 259 Filed 12/10/20 Page 5 of 9




§ 2459 (3d ed. 2020) (“[T]he scope of discovery is not limited to matters that are admissible or

relevant to the issues formulated in the case but extends to any nonprivileged matter that is

relevant to the claim or defense of any party in the pending action.”).

       While Mascol’s disciplinary history is relevant, the Court finds that it is appropriate to

keep the details and underlying facts of her disciplinary history confidential, and that the

balancing test weighs in favor of allowing Defendants’ Dec. 3 Letter to be refiled, with limited

redactions specific to the substance of the conduct at issue in the October 2014 Stipulation and

Agreement between EMS and Mascol. Lugosch, 435 F.3d at 120. Accordingly, references to the

substance of the October 2014 Stipulation and Agreement and any other internal charges related

to Mascol may be redacted from Defendants’ Dec. 3 Letter. The additional filings made under

seal in connection with motion practice on the sealing of the Dec. 3 Letter shall also be re-filed

with redactions as discussed below.

       The Court’s usual procedure would be to direct the parties to meet and confer as to the

scope of redactions; but the Court does not expect that the parties can productively engage in

that exercise at this stage. Accordingly, the Court orders as follows:

   1. Defendants shall re-file ECF No. 247 with the following redactions:

       i) Section II. A
          (1) REDACT the third through seventh lines of Section A, beginning with “agreed” and
              ending with the citation to Exhibit A.
          (2) REDACT name of the EMT referenced in the third to last line of Section A.

       ii) Section II. B
           (1) REDACT the second and third lines of the second paragraph of Section B, beginning
               with “EEO” and ending with “Mascol.”

       iii) Section II.C
            (1) REDACT the section title.


                                                 5
      Case 1:18-cv-04476-LJL-SLC Document 259 Filed 12/10/20 Page 6 of 9




           (2) REDACT the third through seventh lines of Section C, beginning with “with and
               ending with “statements.”

       iv) Exhibit A
           (1) REDACT in its entirety.

       v) Exhibit B
          (1) REDACT name of EMT redacted in Section II.A.

   2. Plaintiffs shall re-file ECF No. 250 with the following redactions:

       i) REDACT the last four lines of the first full paragraph on page 4, beginning with “the”
          and ending with the citation to ECF No. 247 Exhibit A.

   3. Defendants shall re-file ECF No. 251 with the following redactions:

       i) REDACT the second full paragraph on page 3 beginning with “Plaintiff” and ending
          with “record.”

   4. Plaintiffs shall re-file ECF No. 258 with the following redactions:

       i) REDACT the second full paragraph on page 4 beginning the “the” and ending with the
          citation to Exhibit F of ECF No. 242.

The public versions of ECF Nos. 247, 250, 251 and 258 shall be filed by December 18, 2020. Any

further motions to seal must follow the Local Rules and this Court’s individual practices. If the

Court has inadvertently excluded references to the substance of Plaintiff Mascol’s October 2014

Stipulation and Agreement in the redactions to the sealed filings as ordered above, the party shall

notify the Court by email to Chambers at least one day before the filing deadline (copying

opposing counsel) with the proposed additional redactions.




                                                6
       Case 1:18-cv-04476-LJL-SLC Document 259 Filed 12/10/20 Page 7 of 9




                B. Plaintiffs’ Reconsideration Motion

                    1. Legal Standards

        Local Civil Rule 6.3 and Federal Rule of Civil Procedure 60(b) govern motions for

reconsideration. Local Civil Rule 6.3 specifies timing, giving the moving party fourteen days after

an entry of judgment to file a motion for reconsideration. Local Civ. R. 6.3. Rule 60(b) provides

        On motion and just terms, the court may relieve a party or its legal representative
        from a final judgment, order, or proceeding for the following reasons: (1) mistake,
        inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that,
        with reasonable diligence, could not have been discovered in time to move for a
        new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or
        extrinsic), misrepresentation, or misconduct by an opposing party; (4) the
        judgment is void; (5) the judgment has been satisfied, released or discharged; it is
        based on an earlier judgment that has been reversed or vacated; or applying it
        prospectively is no longer equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

        Rule 60(b) affords “‘extraordinary judicial relief’” that “can be granted ‘only upon a

showing of exceptional circumstances.’” Kubicek v. Westchester Cty., No. 08 Civ. 372 (ER), 2014

WL 4898479, at *1 (S.D.N.Y. Sept. 30, 2014) (quoting Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir.

1986)). The reconsideration standard “is strict,” and reconsideration is generally only granted

upon a showing of “controlling decisions or data that the court overlooked—matters, in other

words, that might reasonably be expected to alter the conclusion reached by the court.” Shrader

v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

        A motion for reconsideration is not “an occasion for repeating old arguments previously

rejected nor an opportunity for making new arguments that could have been previously

advanced.” Associated Press v. U.S. Dep’t of Def., 395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005). It is not

a way to “advance new facts, issues or arguments not previously presented to the Court.” Polsby


                                                  7
      Case 1:18-cv-04476-LJL-SLC Document 259 Filed 12/10/20 Page 8 of 9




v. St. Martin’s Press, Inc., No. 97 Civ. 960 (MBM), 2000 WL 98057, at *1 (S.D.N.Y. Jan. 18, 2000)

(internal citation omitted). The “moving party bears the burden of proof.” Freedom, N.Y., Inc. v.

United States, 438 F. Supp. 2d 457, 462 (S.D.N.Y. 2006).

       The decision to grant or deny a motion for reconsideration is “within ‘the sound discretion

of the district court.’” Premium Sports Inc. v. Connell, No. 10 Civ. 3753 (KBF), 2012 WL 2878085,

at *1 (S.D.N.Y. July 11, 2012) (quoting Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009)).

                   2. Application

       Plaintiffs have not pointed to any mistake, new evidence, or other fact reason that would

merit granting the Reconsideration Motion. While Plaintiffs present both old and new arguments

to support their position that Variale should not have to testify as ordered, a motion for

reconsideration is not “an occasion for repeating old arguments previously rejected nor an

opportunity for making new arguments that could have been previously advanced.” Associated

Press v. U.S. Dep’t of Def., 395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005). For example, in the

Reconsideration Motion, Plaintiffs quote and attach testimony (ECF No.258 at 3(testimony of

Booth and Suriel)) that was not included in Plaintiffs’ Cross-Motion or their reply in further

support of that motion.

       Plaintiffs suggest that, given the narrow scope of the Topics (as defined in the Dec. 9

Order), Variale could provide responsive information in the form of an affidavit, instead of a

deposition. (ECF No. 258). The Court finds that to be a reasonable and potentially efficient

approach, and therefore encourages the parties to meet and confer on whether the Variale may

present his answers to the Topics in an affidavit rather than a deposition.




                                                 8
      Case 1:18-cv-04476-LJL-SLC Document 259 Filed 12/10/20 Page 9 of 9




                                         III.   CONCLUSION

         For the reasons set forth below, Defendants’ opposition to the sealing of Defendants’

Dec. 3 Letter is GRANTED IN PART and DENIED IN PART to the extent that certain portions of

documents relating to Plaintiff Mascol’s disciplinary history will remain redacted, and Plaintiffs’

Reconsideration Motion is DENIED.


Dated:          New York, New York
                December 10, 2020                           SO ORDERED




                                                9
